DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on December 27, 2021 to the non-final Office action of September 28, 2021 is acknowledged.  The Office action on the currently pending claims 1-15 and 21-25 follows.

Claim Objections

Claims 2, 14, and 22 are objected to because of the following informalities:  
Claims 2 and 22: it is believed that the clause “a respective bay” should be amended to recite “the respective bay” since the antecedent basis is established in respective claims 1 and 21, and since it is believed that the “respective bay” of claims 2 and 22 is referring to the “respective bay” of claims 1 and 21.
Claim 14: the claim should be rewritten to recite “wherein the power base layer includes one or more bus bars spanning a length of the chassis” in order to make it clear that the bus bars 
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160150681) in view of Ma (US 20150173235), or alternatively over Leigh in view of Sherrod (US 20080310097) and in further view of Ma.
Regarding claim 1, Leigh discloses (Figs.1-3):
A computing device, comprising: a chassis (108); an optical base layer (102b) comprising optical connectors (106b); a power base layer (102a) comprising power connectors (106a); a thermal base layer (102d and e) comprising a cold supply line (See Figure Below) (Fig.3 and [0031]: there is an embodiment in which cooling liquid flows through a channel that will define 

See next page→

    PNG
    media_image1.png
    632
    771
    media_image1.png
    Greyscale

Alternatively, Sherrod teaches (Fig.8):
A chassis (100) including a power supply (805).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sherrod to modify the device of Leigh such that the chassis includes a power supply (i.e., provide a power supply inside the chassis) that is electrically connected to the power interface and the power base layer, as claimed, in order to provide a space efficient means of providing power (i.e., since each computing device tray will house a power supply, a user simply just has to plug a desired tray/s 
However, Leigh (alone, or as modified by Sherrod) does not teach:
A plurality of bays formed by bay divider walls, wherein a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay and divider wall.
Ma however teaches (Figs.1-3):
A plurality of bays (306, 308, 310, and 312) formed by bay divider walls (314 and 316), wherein a respective bay divider wall of the bay divider walls (314 and 316) is removable ([0016]) and separates power and thermal flows for individual bays formed by the respective bay and divider wall (Figs.1 and 3: when the partition 316 is inserted to form the bays 310, 312, the partition 316 will separate to some degree of thermal energy of the server 102 placed in bay 310 from the server 104 placed in bay 312.  The partition 316 will also ensure that the servers 102, 104 placed in their respective bays 310, 312 will also have their own respective power path).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to modify the device of Leigh (alone, or as modified by Sherrod) such that it has a plurality of removable divider walls that define each of the plurality of bays and arranged such that a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider so that each bay of the plurality of bays comprises one of the optical connectors, one of the power connectors, one cooling disconnect for the supply line, one of the cooling disconnects for a hot return line, and one of the radio frequency connectors, as claimed, in order to better shield the pluggable modules (210a-c) 
Regarding claim 10, Leigh discloses (Figs.1-2 and 4-5):
A computing device, comprising: a chassis ([0010]: the invention is drawn to a rack in a data center, and the rack is the chassis) comprising slots ([0010]: the rack will have a plurality of slots that will each accept a respective electronic device of the "multiple electronic devices"/computing device trays 108), wherein a respective slot of the slots accepts a computing device tray (108); wherein the computing device tray (108) comprises: an optical base layer (102b) comprising optical connectors (106b); a power base layer (102a) comprising power connectors (106a); a thermal base layer (102d and e) comprising a cold supply line (See Figure Below) with liquid disconnects (106d) ([0031]: liquid coolant can be used) and hot return lines (See Figure Below) with liquid disconnects (106e); a radio frequency base layer (102c) comprising radio frequency connectors (106c); a plurality of bays ([0038]: the described "receptacle" areas for each of the pluggable module 210a-c defines the plurality of bays), wherein a respective bay of the plurality of bays comprises one of the optical connectors (106b), one of the power connectors (106a), one liquid disconnect (106d) for the cold supply line, one of the liquid disconnects (106e) for a hot return line of the hot return lines, and one of the radio frequency connectors (106c); a chassis optical interface (104b) to connect to the optical base layer (102b); a power supply ([0026]: "the PBL rack interface (104a) may receive high voltage direct current from a source"- a power supply/source has to be a part of/included in the computing device tray 108 so that the computing device tray 108 can receive power); and a computing device tray power interface (104a) to provide power from the power supply to the power base layer (102a).

    PNG
    media_image2.png
    561
    864
    media_image2.png
    Greyscale

Alternatively, Sherrod teaches (Fig.8):
A computing device tray (100) including a power supply (805).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sherrod to modify the device of Leigh such that the computing device tray includes a power supply (i.e., provide a power supply inside the computing device tray) that is electrically connected to the computing device tray power interface and the power base layer, as claimed, in order to provide a space efficient means of providing power (i.e., since each computing device tray will house a power supply, a user simply just has to plug a desired tray/s to the rack in order to establish a connection between the desired tray/s and the external power source) to the pluggable modules of Leigh.
However, Leigh (alone, or as modified by Sherrod) does not teach:

Ma however teaches (Figs.1-3):
A plurality of bays (306, 308, 310, and 312) formed by bay divider walls (314 and 316), wherein a respective bay divider wall of the bay divider walls (314 and 316) is removable ([0016]) and separates power and thermal flows for individual bays formed by the respective bay and divider wall (Figs.1 and 3: when the partition 316 is inserted to form the bays 310, 312, the partition 316 will separate to some degree of thermal energy of the server 102 placed in bay 310 from the server 104 placed in bay 312.  The partition 316 will also ensure that the servers 102, 104 placed in their respective bays 310, 312 will also have their own respective power path).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to modify the device of Leigh such that it has a plurality of removable divider walls that define each of the bays and arranged such that a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider so that each bay comprises one of the optical connectors, one of the power connectors, one cooling disconnect for the supply line, one of the cooling disconnects for a hot return line, and one of the radio frequency connectors so that a bay connects to a pluggable module, as claimed, in order to better shield the pluggable modules from spreading heat to one another due to the removable walls acting as a barrier while also still achieving the improved design flexibility disclosed by Leigh ([0039]).
Regarding claim 21, Leigh discloses (Figs.1-2 and 4-5):

Alternatively, Sherrod teaches (Fig.8):
A computing device tray (100) including a power supply (805).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sherrod to modify the device of Leigh such that the computing device tray includes a power supply (i.e., provide a 
However, Leigh (alone, or as modified by Sherrod) does not teach:
A plurality of bays formed by bay divider walls, wherein a respective bay divider 12wall of the bay divider walls is removable and separates power and thermal flows for 13individual bays formed by the respective bay divider wall.
Ma however teaches (Figs.1-3):
A plurality of bays (306, 308, 310, and 312) formed by bay divider walls (314 and 316), wherein a respective bay divider wall of the bay divider walls (314 and 316) is removable ([0016]) and separates power and thermal flows for individual bays formed by the respective bay and divider wall (Figs.1 and 3: when the partition 316 is inserted to form the bays 310, 312, the partition 316 will separate to some degree of thermal energy of the server 102 placed in bay 310 from the server 104 placed in bay 312.  The partition 316 will also ensure that the servers 102, 104 placed in their respective bays 310, 312 will also have their own respective power path).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to modify the device of Leigh such that it has a plurality of removable divider walls that define each of the bays and arranged such that a respective bay divider wall of the bay divider walls is removable and separates power and thermal flows for individual bays formed by the respective bay divider 
Regarding claims 2 and 22, Leigh further discloses:
Wherein a respective bay of the plurality of bays ([0038]: the described "receptacle" areas for each of the pluggable module 210a-c defines the plurality of bays) accepts one pluggable module (any one of 210a-c) (Fig.2 and [0038]: each “receptacle” area receives a respective pluggable module 210a-c).
Regarding claims 3 and 23, Ma further teaches:
Wherein a respective bay divider wall (any one of 314 and 316) of the bay divider walls (314 and 316) are removable to create larger bays to accept larger pluggable modules (Divider Walls being Removable to Create Larger Bays for Larger Pluggable Modules: [0013] and [0016]: the divider walls 314, 316 are removable so that both larger and smaller pluggable modules can be inserted into the chassis 100).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to further modify the device of modified Leigh such that the divider walls are removable to create larger bays that accept larger pluggable modules, as respectively claimed in claims 3 and 23, in order to achieve the improved heat shielding while also still achieving the improved design flexibility disclosed by Leigh ([0039]) as described in claim 1 above.

Wherein a subset of bays (Fig.3: bays 306, 308 form a subset bay when divider 314 is removed, and bays 310, 312 form another subset bay when divider 316 is removed) of the plurality of bays (306, 308, 310, and 312), with the bay divider walls (314 and 316) removed, accepts a 1x2 pluggable module (Fig.3: without the divider walls 314, 316, the bays 310 and 312 accept a 1x2 pluggable module, and the bays 306 and 306 accept another 1x2 pluggable module) or a 2x2 pluggable module.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to further modify the device of modified Leigh such that a plurality of bays of the bays accepts a 1x2 or a 2x2 pluggable module when the divider wall is removed in order to achieve the improved design flexibility disclosed by Leigh ([0039]) as described in claim 1 above.
Regarding claim 5, the relied upon embodiment of Leigh does not disclose: 
Wherein the radio frequency base layer is enclosed in the optical base layer.
However, Leigh discusses another embodiment that teaches: 
Wherein the radio frequency base layer (102c) is enclosed in ([0021]: "...the RBL (102c) embedded in the OBL (102b)...") the optical base layer (102b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Leigh to further modify the device of modified Leigh such that the radio frequency base layer is enclosed in the optical base layer, as claimed, in order to provide an alternative computing device that will still achieve the improved design flexibility disclosed by Leigh ([0039]).
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claims 8 and 25, modified Leigh does not teach:
(Claim 8) Wherein the power supply comprises a plurality of redundant power supplies in the computing device.
(Claim 25) Wherein the power supply comprises a plurality of redundant power supplies in the apparatus.
Sherrod however further teaches (Fig.8):
Wherein the power supply (805) comprises a plurality of redundant power supplies ([0033] and [0054]-[0055]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sherrod to further modify the device of modified Leigh such that the computing device/apparatus has a plurality of redundant power supplies, as respectively claimed in claims 8 and 25, in order to provide a more fault tolerant computing device (i.e., in the event that one power supply fails, the computing device can still operate due to the backup/redundant power supply).
Regarding claim 11, modified Leigh does not explicitly teach:
Wherein the plurality of bays of the computing device tray includes eight bays.
However, modifying the number of the plurality of bays such that there is a desired number of bays, including as claimed (i.e., 8 bays), would have been an obvious modification St Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 12, Ma further teaches:
Wherein the computing device (100) includes a retention feature (Fig.3, [0018], [0021]: the computing device 100 has features that will lock the divider walls 314, 316 to the computing device) to lock a respective bay divider wall (any one of 314 and 316) of the bay divider walls (314 and 316).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ma to further modify the device of modified Leigh such that the computing device includes a retention feature that locks a respective divider wall of the bay divider walls, as claimed, in order to provide a simple and efficient way of installing and aligning the bay divider walls as taught by Ma ([0015] and [0016]: the bay divider walls can be aligned and installed without the use of tools).
Regarding claim 13, Leigh further discloses:
See next page→

Regarding claim 14, Leigh further discloses:
Wherein the computing device (See Figs.1-2) includes one or more bus bars ([0026]: the power base layer 102a can be a conduit that is made out of an electrically conductive material, which is the same thing as a bus bar, and thus the power base layer 102a can be a bus bar as described in [0069] of Applicant’s specification) spanning a length (Figs.1-2: the power base layer 102a spans a length of the computer tray 108, and thus also spans a particular length of the chassis that the computer tray 108 is inserted into) of the chassis ([0010]).
Regarding claim 15, Leigh further discloses:
Wherein the computing device tray (108) includes a power conversion unit (530) (Figs.1-2 and 5: the computing device tray 108 includes the power conversion unit 530 via the cartridge 210).

Claims 6-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160150681) and Ma (US 20150173235), or alternatively over Leigh, Sherrod (US 20080310097) as applied to claims 1 and 21 above, and further in view of Atkins (US 20110261526).
Regarding claims 6-7, modified Leigh does not teach:
(Claim 6) Wherein the optical base layer, thermal base layer, power base layer, and radio frequency base layer are toollessly attachable to the chassis.
(Claim 7) Wherein the optical base layer, thermal base layer, power base layer, and radio frequency base layer are toollessly removable from the chassis.

Atkins however teaches (Fig.3A):
Wherein all of the building blocks of the chassis (307) are toollessly installed and removable ([0042]) in the chassis (307).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Atkins to further modify the device of modified Leigh such that the optical base layer, thermal base layer, power base layer, and radio frequency base layer are toollessly attachable to and removable from the chassis, as respectively claimed in claims 6-7 and 24, in order to further optimize the flexible architecture capabilities (i.e., the tool less connection formed between the components and the chassis makes it even easier to customize and form the computing device).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160150681) and Ma (US 20150173235), or alternatively over Leigh, Sherrod (US 20080310097), and Ma as applied to claim 1 above, and further in view of Dorenkamp (US 7813143).
Regarding claim 9, Leigh further discloses:
Wherein the optical base layer (102b) includes a signal interface (104b) to connect to an optical interface slot ([0010] and [0028]: there is a rack with slots that will accept each of the devices 10, and there has to be an optical connector/interface slot on the chassis/rack so that the optical signals can be transmitted and received by the optical interface 104b).
However, Leigh does not disclose:

Dorenkamp however teaches (Fig.4):
A signal interface bulkhead (36).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dorenkamp to further modify the device of modified Leigh such that the signal interface is a signal bulkhead interface that connects to the optical interface of the rack, as claimed, in order to provide a simple means of electrically and mechanically connecting the computer device to the rack.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant’s arguments filed on December 27, 2021 have been fully considered, but have been found unpersuasive.  Regarding the rejection made to independent claims 1 and 10, Applicant contests that the rejection with the Leigh, Sherrod, and Ma reference is improper because the Sherrod reference fails to teach a power supply that supplies power to a power base layer via a power interface.
The Office has fully considered the above argument, but respectfully disagrees.  As noted in the body of the rejection above, the Sherrod reference was only utilized in the rejection 
Applicant further contests that the rejection for claims 1 and 10 is improper because the Leigh reference cannot be reasonably combined with the Ma reference to arrive at the claimed device of claim 1 and 10 because the Ma reference is “specifically designed for PCB-based blade servers” and because “bays…of Ma are not formed in such a way that each of the bays include an optical connectors, a power connectors, and respective cooling disconnects for a cold supply line and a hot return”.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to figure 2 and paragraph [0038] of the Leigh reference.  Referring to paragraph [0038] of Leigh, the reference explicitly teaches that each of the cartridges (210a-c) are placed in respective receptacles that that each receptacle will have at least one corresponding optical connector, power connector, and cooling disconnects for a cold supply line and hot return line.  Referring now to figure 2 of the Leigh reference, each of the cartridges (210a-c) have a 
Applicant finally asserts that amended claims 1 and 10 are now in condition for allowance because the combination of the Leigh, Sherrod, and Ma reference fails would fail to teach removable partition walls that separate power and thermal flows for individual bays formed by a respective bay divider wall.
The Office has fully considered the above argument, but respectfully disagrees and notes that the amended limitation is a functional limitation that does not further narrow the structure, and thus the Office only needs to provide references that would be capable of performing the claim function.  Referring now to figures 2-3 of the Ma reference, the partition wall (316) forms the bays (310, 312) that server modules (104, 106) fit into.  When the server modules (104, 106) are placed in their respective bay (310, 312), the partition wall (316) will create a respective power path for each of the server modules (104, 106) and will also provide some degree of 
Furthermore, as discussed in the Applicant-Initiated Interview, the claims should be amended to provide more structural limitations in order to overcome the current ground of rejection.  For all of the reasons provided above, it is still believed that the Leigh, Sherrod, and Ma reference can be utilized to reject not only claims 1 and 10, but also newly added independent claim 21. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835